Citation Nr: 9934912	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-47 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1957 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the RO 
that denied a claim of entitlement to an increased rating for 
degenerative disc disease of the lumbar spine in excess of 20 
percent.  The veteran testified at a hearing at the RO in 
January 1997.  By a September 1997 rating action, the RO 
increased the rating from 20 to 40 percent.  


REMAND

Previously, this case was before the Board in November 1998 
when it was remanded for additional development.  Among the 
evidentiary development sought by the Board was an 
examination to determine the current severity of the 
veteran's degenerative disc disease of the lumbar spine and 
whether the veteran has symptoms tantamount to those required 
for an increased (60 percent) rating under Diagnostic Code 
5293.  This was required because the criteria for rating disc 
disease are, at least in part, based on loss of range of 
motion, and therefore require application of 38 C.F.R. 
§§ 4.40, 4.45 (1999).  VAOPGCPREC 36-97 (Dec. 12, 1997).  

As noted in the November 1998 remand, the significance of 
VAOPGCPREC 36-97 is that VA has a duty to determine whether 
the joint in question exhibits weakened movement, excess 
fatigability, or incoordination, and whether pain could 
significantly limit functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (1999).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.  Presumably, in the case of 
rating disability under Diagnostic Code 5293, where the 
question is whether an increase above 40 percent is 
warranted, an examiner must equate functional losses due to 
pain, etc. to the sort of debility depicted by the criteria 
in Diagnostic Code 5293.  See VAOPGCPREC 36-97.  Because such 
evidence had not been previously obtained in the development 
of the veteran's case, and because it could not be determined 
from the available record that the veteran met the criteria 
for a higher rating, a VA examination was necessary.

A review of the record indicates that the Board's 
November 1998 remand was sent to the veteran at a house 
number of "112" and that it was returned by the United 
States Postal Service, with the notation "NO SUCH NUMBER" 
stamped on the envelope.  The record also indicates that the 
Board's decision was re-mailed, apparently by the RO to a 
"212" house number.  (The "212" house number appears to 
have been the most recent address provided by the veteran.)  

A Compensation and Pension examination inquiry computer 
printout from the Boston VA Medical Center indicates that a 
May 1999 examination was canceled because the veteran 
withdrew his claim.  The printout contains the veteran's 
"212" house number in the address that apparently was used 
by the medical center; however, the printout does not 
indicate how the veteran was informed of the scheduled 
examination or why it was that he had withdrawn his claim.  
(An appeal may be withdrawn at any time before the Board 
promulgates a decision, but this must be done by the veteran 
in writing.  38 C.F.R. § 20.204 (1999).)  The Board notes 
that the RO did not ascertain whether a written withdrawal 
had been submitted.

As noted in the Board's November 1998 remand, the requested 
examination was required in order to ascertain whether the 
benefit sought by the veteran could be granted.  When an 
examination is required for such a purpose in a claim for an 
increased rating, and the veteran does not appear, the claim 
must be denied.  38 C.F.R. § 3.655 (1999).  Significantly, 
the RO returned the claims file without addressing the claim 
for an increase or issuing a supplemental statement of the 
case (SSOC).  Given the veteran's failure to report for the 
examination, action on any putative withdrawal or under the 
authority of § 3.655 should have been taken, provided of 
course, that notification of the examination had been mailed 
to the correct address.  In order to properly address the 
procedural issues now facing the RO and Board, and to ensure 
that the veteran has been given an opportunity to report for 
the examination ordered in the Board's previous remand, 
another remand is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should make reasonable efforts 
to ascertain the veteran's proper mailing 
address including whether "212" is in 
fact the veteran's correct house number.  
The RO should then review the record and 
ensure that all communications mailed to 
veteran after September 1997, including 
the Board's November 1998 remand and any 
notice to report for an examination, were 
sent to the veteran at the correct 
address.  If it is determined that any of 
those communications were sent to an 
improper address, they should be re-
mailed.  If the veteran has withdrawn his 
appeal, such an intention should be 
reduced to writing, signed by the 
veteran, and made a part of the claims 
file.  

2.  If the veteran has not withdrawn his 
appeal, the RO should contact the veteran 
and inform him of his right to present 
additional argument and/or evidence on 
the matter on appeal.  The RO should also 
ask the veteran to provide information 
regarding any evidence of recent 
treatment for his service-connected low 
back disorder that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  

3.  The RO should then schedule the 
veteran for VA orthopedic and neurologic 
examinations to assess the severity of 
his service-connected low back disorder.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the request above, should be made 
available to the examiner(s) for review.  
The examiner(s) should provide findings 
applicable to the pertinent rating 
criteria (including a discussion of the 
frequency of symptoms compatible with 
sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurologic findings 
appropriate to the site of the diseased 
disc).  38 C.F.R. § 4.71a, Code 5293 
(1999).  The examiner(s) should conduct 
range of motion studies on the low back.  
The examiner(s) should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner(s) should indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner(s) should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate such problems to disability 
as contemplated by Diagnostic Code 5293.  
In other words, functional losses due to 
pain, etc., may result in disability 
tantamount to that contemplated by the 
criteria for an increased rating under 
Diagnostic Code 5293.  If so, the 
examiner(s) should so state.  A complete 
rationale for all opinions should be 
provided.

4.  The RO should then review the claim.  
If the benefit sought is denied, a SSOC 
should be issued.  If the veteran does 
not appear for the examination, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (1999).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


